Sean C. Gallagher, Presiding Judge,
dissenting.
{¶ 29} I respectfully dissent. I would find that summary judgment was properly granted in favor of Javitch because there is no evidence that Javitch intended to mislead the Berrys or that the Berrys justifiably relied upon Javiteh’s response to their detriment.
{¶ 30} Although I agree that Javitch’s response was less than accurate, the record does not support the Berrys’ claim that Javitch made a false statement with knowledge of its falsity. When the Berrys finally filed suit against Javitch, the Clarendon policy had expired. Javitch believed that the Clarendon policy would not cover the cause of action because that policy required notification before the term of the policy expired, which was not done. Javitch believed that the Berrys’ cause of action would be covered by the Legion policy. Javitch even pursued Legion to provide coverage for the Berrys’ claims. I fail to see how it would benefit Javitch to purposely hide the Clarendon policy.
{¶ 31} Further, an insurance policy is a contract between the insurance company and the insured. McPhillips v. Travelers Indemn. Co., Cuyahoga App. Nos. 91286 and 91561, 2009-Ohio-1262, 2009 WL 713021. Although the Berrys had threatened to file suit before the Clarendon policy expired, Javitch did not notify Clarendon because it did not think the Berrys’ allegations were valid or that the Berrys would file suit. Unless required by statute, an insured may elect to handle claims itself or to turn the claims over to its insurance carrier.
{¶ 32} Finally, I do not think that the record supports the Berrys’ claim that they justifiably relied upon the inaccurate information. When the Berrys settled with Javitch, they were keenly aware that Legion was denying coverage because the claim was outside the policy’s time frame. They were well aware that they *803might not recover any money from Legion. Nevertheless, the Berrys agreed to accept $65,000 from Javitch without the possibility of recovering the balance from Javitch if Legion continued to deny coverage. This proves that the Berrys were eager to settle for whatever Javitch could provide, regardless of coverage from an insurance carrier. Accordingly, I would find that summary judgment was properly granted against the Berrys.